Case 4:19-mj-00248-CAS Document5 Filed 12/23/19 Page 1 of 1

AO 466 (Rev. 12/17) Waiver of Rule 32.1 Hearing (Violation of Probation or Supervised Release)

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

United States of America
Vv.

CHAD ALLEN POSEY

Case No. 4:19mj248-CAS

Charging District’s Case No. —_8:03-cr-00183-JDW

 

Defendant

WAIVER OF RULE 32.1 HEARING

(Violation of Probation or Supervised Release)

I understand that I have been charged with violating the conditions of probation or supervised release in a case
pending in another district, the (name of other court) Middle District of Florida

 

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if] am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges;

(3) production of certified copies of the judgment, warrant, and warrant application, or reliable electronic
copies of them if the violation is alleged to have occurred in another district;

(4) a preliminary hearing to determine whether there is probable cause to believe a violation occurred if

will be held in custody, and my right to have this hearing in this district if the violation is alleged to
have occurred in this district; and

(5) a hearing on the government’s motion for my detention in which I have the burden to establish my
eligibility for release from custody.

 
 
  
    
   

¢ to waive my right(s) to:
A
an identity hearing and production of the judgment, warrant, and warrant application.
Oy 7 4 preliminary hearing.

Nay

A a detention hearing.

or detention hearing to which I my be entitled in this district. I request that my
01 preliminary hearing and/or detention hearing be held in the prosecuting district, at a time set by
that court.

an identity hearing, production my judgment, warrant, and warrant application, and any preliminary

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date: Lg! SEOCTDA
|

 

 

Signature of defendant’s attorney
FILED IN OPEN COURT THIS jy,
ie Ar. snot de. Mumecte
a La Vir LS DMA 4° Printed name of defendant’s attorney
VA A le’ “ie”

 

CLERK, U.S. DISTRICT
COURT, NORTH. DIST. FLA.

 
